
	
		II
		110th CONGRESS
		1st Session
		S. 2280
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2007
			Mr. Coleman (for himself
			 and Ms. Klobuchar) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Deficit Reduction Act of
		  2005.
	
	
		1.RegulationsSection 6052(b) of the Deficit Reduction Act
			 of 2005 (42 U.S.C. 1396n note) is amended to read as follows:
			
				(b)Final
				RegulationsThe Secretary
				shall promulgate final regulations to carry out the amendment made by
				subsection (a) consistent with the notice and comment requirements in section
				553 of title 5, United States Code, except that the period of public comment on
				the proposed regulations shall be not less than 180 days. Consistent with the
				requirements of section 801(a)(1)(A) of title 5, United States Code, the final
				regulations shall take effect not less than 90 days after publication in the
				Federal Register or presentation to each House of the Congress or the
				Comptroller General, whichever occurs
				later.
				.
		
